DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Status of Claims
Claim 1-17 are pending and under examination.
Claims 16-17 have been added as new claims.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2017-068553, filed 03/30/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Applicants amendments to the claims received on 12/08/2020 have overcome each and every 112(b) rejection previously set forth in the Final Rejection mailed on 09/08/2020. However, based on the amended claims, new 112(b) rejections are set forth.
Based on the amended claims and remarks received on 12/08/2020, the previous prior art rejection based on Haswell has been withdrawn and a new prior art rejection is set forth (see below).
Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made.

Claim Objections
No claim objections are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 13-14 and claim 9 lines 13-14 recite “wherein fixed to the sensor area is included a substance that specifically binds to the detection target substance or the detection target substance”.  It is unclear if Applicant(s) are intending to recite a first detection target 
Claims 2-8, and 10-17 are also rejected by virtue of their dependency from claim 1.

Claim 17 recites “wherein the substance fixed to the area is the detection target substance”.  However, claim 1 previously required “wherein fixed to the area is included a substance that specifically binds to the detection target substance”.  It is unclear how the substance can bind to the detection target substance and simultaneously be the detection target substance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2009/0321662; Pub. Date: Dec. 31, 2009) and further in view of Carr (US Patent No. 5,782,897; Date of Patent: Jul. 21, 1998).

Regarding claim 1, Ohtsuka teaches a specimen test apparatus (Ohtsuka; fig. 1, #1, [0111-0126]), comprising: 
a resonator configured to house a test container filled with a test solution (Ohtsuka teaches a housing unit 19 that houses a test container 13 filled with a test solution S; fig. 1, #19, #13, S, [0114-0115, 0118]); 
a detector configured to detect a detection target substance contained in the test solution in the test container (Ohtsuka teaches a photodetector 30 for detecting antigen A contained in sample S, [0115, 0117, 0119, 0122]); and 
a dielectric arranged in the resonator at a position near the test container when the test container is placed in the resonator (Ohtsuka; fig. 1, #11, [0112-0113, 0121-0122]), 

wherein the dielectric is provided substantially parallel to an area provided in the test container (Ohtsuka; fig. 1 – dielectric plate 11 is parallel with enhanced dielectric field D; [0123]), and 
wherein fixed to the area is included a substance that specifically binds to the detection target substance or the detection target substance (Ohtsuka; fig. 1, BF, [0121]).  
Ohtsuka does not teach a radiator arranged in the resonator, wherein the radiator is configured to emit electromagnetic waves into the resonator and which resonate in a specific resonance direction in the resonator.
However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62) further comprising a radiator arranged in the resonator (Carr; fig. 1, #13b, col. 3 lines 64-67, col. 4 lines 1-5), wherein the radiator is configured to emit electromagnetic waves into the resonator (Carr; col. 4 lines 6-17) and which resonate in a specific resonance direction in the resonator (Carr; col. 4 lines 18-28, 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resonator configured to house a test container of Ohtsuka with the resonator further comprising a radiator arranged in the resonator, wherein the radiator is configured to emit electromagnetic waves into the resonator and which resonate in a specific resonance direction in the resonator, as taught by Carr, because Carr teaches the resonator comprising the radiator allows a sample container to absorb power emitted from the radiator in order to heat the sample (Carr; col. 4 lines 61-67, col. 6 lines 51-52).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since 

Regarding claim 2, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein a length in the resonance direction in the resonator is shorter than a half of wavelength of the electromagnetic waves emitted (The modification of the resonator of Ohtsuka with the resonator of Carr has previously been discussed in claim 1 above.  Carr additionally teaches the radiator is located ¼ wavelength from end 12e; col. 4, lines 1-2). 

Regarding claim 3, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, having the dielectric.
Modified Ohtsuka does not teach wherein a length of the dielectric in the resonance direction is longer than a length of inside of the test container in the resonance direction.
However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5), wherein the resonator consists of a slab 22 made from a dielectric material (Carr; fig. 1, #22, col. 5 lines 4-7) wherein a length of the dielectric slab 22 in the resonance direction is longer than a length of inside of the test container in the resonance direction (Carr teaches slab 22 is longer than test container 18; fig. 1 #22, #18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric of modified Ohtsuka with the dielectric having a length in the resonance direction that is longer than a length of inside of the test container in the resonance direction, as taught by Carr, because Carr teaches the dielectric having a length in the resonance direction longer than a length of inside of the test container alters the field distribution within the resonator so as to concentrate the microwave field pattern toward the sample holder (Carr; col. 5 lines 24-29).  One of ordinary skill in the art would have expected this modification could have been 

Regarding claim 4, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, having the dielectric.
Modified Ohtsuka does not teach wherein the dielectric includes a plurality of dielectrics arranged at positions near the test container.
However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5), wherein the resonator consists of a slab 22 made from a dielectric material (Carr; fig. 1, #22, col. 5 lines 4-7), wherein the dielectric includes a plurality of dielectrics arranged at positions near the test container (Carr teaches the dielectric slab 22 which includes an aperture for inserting the test container (Carr; fig. 1, #16, col. 4 lines 29-35), and the slot 16 consists of four walls surrounding the test container.  Therefore, each of the four wall comprising a plurality of dielectrics arranged at positions near the test container).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dielectric of modified Ohtsuka with the dielectric having a plurality of dielectrics arranged at positions near the test container, as taught by Carr, because Carr teaches the dielectric having a plurality of dielectrics arranged at positions near the test container alters the field distribution within the resonator so as to concentrate the microwave field pattern toward the sample holder (Carr; col. 5 lines 24-29).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ohtsuka and Carr both teach a resonator and dielectric arranged inside the resonator (Carr; col. 5, lines 4-7).

Regarding claim 12, modified Ohtsuka teaches the specimen test apparatus of claim 1 above.

However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62) further comprising a radiator arranged in the resonator (Carr; fig. 1, #13b, col. 3 lines 64-67, col. 4 lines 1-5), wherein the radiator is configured to emit electromagnetic waves into the resonator (Carr; col. 4 lines 6-17) and a temperature measurement unit configured to measure temperature of the test solution (Carr; col. 6 lines 24-26, col. 6 lines 8-10), and a controller configured to control the radiator to control time intervals of emission and stop of the electromagnetic waves and output power (Carr; col. 7 lines 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modified the specimen test apparatus of modified Ohtsuka to further include a temperature measurement unit and controller to control intervals of emission and stop of the electromagnetic waves of the radiator, as taught by Carr, because Carr teaches the temperature measurement unit and controller that controls intervals of emission and stop of the electromagnetic waves allows the sample to be heated to a target temperature without underheating or overheating of the sample (Carr; col. 7 lines 14-27).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ohtsuka and Carr both teach a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62).

Regarding claim 14, modified Ohtsuka teaches the specimen test apparatus of claim 12 above, wherein the radiator is further configured to emit the electromagnetic waves to heat the test solution (The modification of the resonator configured to house a test container of Ohtsuka with the resonator configured to house a test container further comprising the radiator of Carr has .  

Claims 1, 5-8, 10-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2009/0321662; Pub. Date: Dec. 31, 2009) and further in view of Carr (US Patent No. 5,782,897; Date of Patent: Jul. 21, 1998).

Regarding claim 1, Ohtsuka teaches a specimen test apparatus (Ohtsuka; fig. 1, #1, [0111-0126]), comprising: 
a resonator configured to house a test container filled with a test solution (Ohtsuka teaches a housing unit 19 that houses a test container 13 filled with a test solution S; fig. 1, #19, #13, S, [0114-0115, 0118]); 
a detector configured to detect a detection target substance contained in the test solution in the test container (Ohtsuka teaches a photodetector 30 for detecting antigen A contained in sample S, [0115, 0117, 0119, 0122]); and 
a dielectric arranged in the resonator at a position near the test container when the test container is placed in the resonator (Ohtsuka; fig. 1, #11, [0112-0113, 0121-0122]), 

wherein the dielectric is provided substantially parallel to an area provided in the test container (Ohtsuka; fig. 1 – dielectric plate 11 is parallel with enhanced dielectric field D; [0123]), and 
wherein fixed to the area is included a substance that specifically binds to the detection target substance or the detection target substance (Ohtsuka; fig. 1, BF, [0121]).  
Ohtsuka does not teach a radiator arranged in the resonator, wherein the radiator is configured to emit electromagnetic waves into the resonator and which resonate in a specific resonance direction in the resonator.
However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62) further comprising a radiator arranged in the resonator (Carr; fig. 1, #13b, col. 3 lines 64-67, col. 4 lines 1-5), wherein the radiator is configured to emit electromagnetic waves into the resonator (Carr; col. 4 lines 6-17) and which resonate in a specific resonance direction in the resonator (Carr; col. 4 lines 18-28, 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen test apparatus of Ohtsuka to further include a radiator arranged in the resonator, wherein the radiator is configured to emit electromagnetic waves into the resonator and which resonate in a specific resonance direction in the resonator, as taught by Carr, because Carr teaches the radiator emitted power in order to heat a sample in the sample container (Carr; col. 3 lines 60-67, col. 4 lines 1-5, col. 4 lines 61-67, col. 6 lines 51-52).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ohtsuka and Carr both teach a resonator (Carr; fig. 1, #10, col. 3 

Regarding claim 5, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the resonator includes an open/close part configured to open and close to allow the test container to pass therethrough, and a groove is formed in the open/close part (Ohtsuka; fig. 1, [0118]).

Regarding claim 6, modified Ohtsuka teaches the specimen test apparatus of claim 5 above, wherein the dielectric is provided in at least a part of the groove (Ohtsuka teaches dielectric 11 is in the groove formed within housing 19 which sample container 13 is inserted; fig. 1).  

Regarding claim 7, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the detector includes an optical detector configured to optically detect the detection target substance (Ohtsuka; [0091-0092]), and the resonator includes a window through which light to be detected by the optical detector transmits or a hole through which the light passes (Ohtsuka; fig. 1, arrow indicated by Lf).  

Regarding claim 8, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the test container is formed in a flat shape (Ohtsuka teaches the sample container 13 is substantially flat; fig. 1, #13), and the area is formed as a flat surface (Ohtsuka teaches the surface of the sample container 13 is flat; fig. 1, #13, [0114]).  

Regarding claim 10, modified Ohtsuka teaches the specimen test apparatus of claim 8 above, wherein the test container is housed in the resonator such that the flat surface is substantially parallel to the resonance direction (The modification of the specimen test apparatus 

Regarding claim 11, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, further comprising a magnetic field applier including an electromagnet (Ohtsuka; fig. 1, #35, [0091, 0109]), and configured to apply a magnetic field into the test container (Ohtsuka; [0109]).
Modified Ohtsuka does not teach wherein the resonator is formed of a nonmagnetic metal.
However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62) wherein the resonator is formed of a nonmagnetic metal (Carr teaches the resonator 10 is formed from a slab 22 which is made aluminum oxide ceramic; col. 5 lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the resonator of Ohtsuka with the aluminum oxide ceramic, as taught by Carr, because Carr teaches the non-magnetic metal creates a capacitively-loaded waveguide segment within the resonator so as to concentrate the electromagnetic wave pattern towards the sample holder by virtue of the dielectric properties of the structure (Carr; col. 5 lines 24-29).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ohtsuka and Carr both teach a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62).

Regarding claim 13, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the radiator is further configured to emit the electromagnetic waves after the test 

Regarding claim 15, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the radiator (The modification of Ohtsuka to further include the radiator that emits electromagnetic waves has previously been discussed in claim 1 above) is further configured to repeat emission and stop of the electromagnetic waves at predetermined time intervals after the test container is housed in the resonator, and stop the electromagnetic waves after a lapse of a predetermined time, and after that, (Carr further teaches the radiator emits the EM waves and stops the EM waves after a brief period of time in order to control overheating and underheating of the sample; Carr, col. 7 lines 14-27, therefore, the EM waves being emitted at predetermined time intervals since the temperature of the sample is controlled by emission of the EM waves – The modification resulting in the EM waves being emitted prior to detection in order to heat the sample to a desired temperature), the detector detects the detection target substance (Ohtsuka; [0123]).  
 
Regarding claim 16, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the substance fixed to the area is the substance that specifically binds to the detection target substance (Ohtsuka; fig. 1, BF, [0121]).  

Regarding claim 17, modified Ohtsuka teaches the specimen test apparatus of claim 1 above, wherein the substance fixed to the area is the detection target substance (As best understood, Ohtsuka teaches the detection target is fixed to the area; fig. 1, “A”, [0091]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 2009/0321662; Pub. Date: Dec. 31, 2009) and further in view of Carr (US Patent No. 5,782,897; Date of Patent: Jul. 21, 1998).

Regarding claim 9, Ohtsuka teaches a specimen test apparatus (Ohtsuka; fig. 1, #1, [0111-0126]), comprising: 
a resonator configured to house a flat-shaped test container filled with a test solution (Ohtsuka teaches a housing unit 19 that houses a flat-shaped test container 13 filled with a test solution S; fig. 1, #19, #13, S, [0114-0115, 0118]); 
a detector configured to detect a detection target substance contained in the test solution in the test container (Ohtsuka teaches a photodetector 30 for detecting antigen A contained in sample S, [0115, 0117, 0119, 0122]); 
a dielectric arranged in the resonator (Ohtsuka; fig. 1, #11, [0112-0113, 0121-0122]), wherein the dielectric is formed in a flat shape (Ohtsuka teaches the dielectric 11 is a flat shape; fig. 1, #11), is directly or indirectly fixed to an inner wall of the resonator (Ohtsuka; fig. 1 – dielectric plate 11 abuts against the inner wall of the bottom of the resonator 19), and is provided in contact with the test container when the test container is placed in the resonator such that a flat surface of the dielectric is parallel to a sensor area provided in the test container (Ohtsuka teaches the dielectric 11 is in contact with test container 13 when placed in the resonator, and the dielectric 11 is parallel to sensor area 10 in the test container 13; fig. 1), 
wherein fixed to the sensor area is included a substance that specifically binds to the detection target substance or the detection target substance (Ohtsuka; fig. 1, BF, [0121]).  

However, Carr teaches the analogous art of a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62) further comprising a radiator arranged in the resonator (Carr; fig. 1, #13b, col. 3 lines 64-67, col. 4 lines 1-5), wherein the radiator is configured to emit electromagnetic waves into the resonator (Carr; col. 4 lines 6-17) and which resonate in a specific resonance direction in the resonator (Carr; col. 4 lines 18-28, 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen test apparatus of Ohtsuka to further include a radiator arranged in the resonator, wherein the radiator is configured to emit electromagnetic waves into the resonator and which resonate in a specific resonance direction in the resonator, as taught by Carr, because Carr teaches the radiator emitted power in order to heat a sample in the sample container (Carr; col. 3 lines 60-67, col. 4 lines 1-5, col. 4 lines 61-67, col. 6 lines 51-52).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ohtsuka and Carr both teach a resonator (Carr; fig. 1, #10, col. 3 lines 60-67, col. 4, lines 1-5) configured to house a test container (Carr; fig. 1, #18, col. 4 lines 61-62).

Response to Amendment
18.      Applicants arguments filed on 12/08/2020 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Ohtsuka (US 2010/0009458) teaches a specimen test apparatus comprising a resonator, detector, and dielectric. 
Carr (US Patent No. 5,073,167) teaches a resonator comprising a radiator for heating a passage in the resonator.
Carr (US Patent No. 7,989,741) teaches a microwave warming apparatus comprising a resonator and a radiator that emits electromagnetic energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798